Citation Nr: 0204948	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of frozen 
feet and trench foot.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1947 and from April 1948 to April 1954. 

The present appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held on September 17, 2001, before the 
undersigned Member of the Board.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  In October 1999, the Board denied the veteran's service 
connection claim for residuals of frozen feet and trench 
foot; the veteran was notified of the decision and apprised 
of his procedural and appellate rights.

3.  Some of the evidence that has been added to the record 
since the Board's October 1999 decision is not duplicative of 
the evidence that was of record at the time of that decision.

4.  The evidence is in equipoise on the question of whether 
the veteran suffers from residuals of frozen feet and trench 
foot as a result of his active duty in the military.



CONCLUSIONS OF LAW

1.  The October 1999 Board decision denying service 
connection for residuals of frozen feet and trench foot is 
final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2001).

2.  Residuals of frozen feet and trench foot were incurred 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The issue before the Board is whether the veteran submitted 
new and material evidence to reopen the previously denied 
claim of entitlement to service connection for residuals of 
frozen feet and trench foot.  In October 1999, service 
connection was denied by the Board on the basis that the 
residuals of frozen feet and trench foot, consisting of 
peripheral neuropathy of the lower extremities, were 
attributable to the veteran's non-insulin dependent diabetes 
mellitus.  The Board relied upon the report of a May 1998 VA 
cold injury protocol examination report in making its 
decision.  As noted above, the veteran's service medical 
records were not available for review.

The Board must determine whether new and material evidence 
has been submitted because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
received, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 5 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. 
App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  There is no requirement, however, that the 
evidence be so significant that it changes the outcomes of 
the prior decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  And in determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted since the October 1999 Board decision 
includes medical nexus opinions and a letter from the 
Department of the Army, dated in January 2002, which relates 
that extracts of pertinent command reports document harsh 
weather conditions and a sometimes inadequate supply of 
winter clothing, to include rubber insulated boots, for the 
period of October 1952 to November 1952.  The extracts were 
also submitted.  See 67 Fed. Reg. 3,099, 3,105 (2002) (to be 
codified at 38 C.F.R. § 20.1304).

A January 2002 statement from a private physician indicates 
that in his medical opinion, the veteran's peripheral 
neuropathy is as least as likely as not a residual of his in-
service cold injury.  Consequently, since the January 2002 
statement from the private physician suggests that the 
veteran's symptomatology is not "typical of a patient with 
diabetes," the evidence is new and material to the case 
because it addresses the dispositive issue of whether the 
veteran's symptomatology is due to frozen feet and trench 
foot from his active military service or from his non-insulin 
dependent diabetes mellitus.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Fluker v. Brown, 5 Vet. App. 296, 299 
(1999); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993).

II.  Service Connection for Residuals of Frozen Feet and 
Trench Foot

As new and material evidence has been submitted, the 
veteran's service connection claim for residuals of frozen 
feet and trench foot must be reviewed based on the entire 
record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Service 
connection may be established for a disability resulting from 
a personal injury suffered or from a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(a).  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The determination of the merits of the 
claim must be made as to whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes at the outset that the veteran's service 
medical records and personnel records were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  However, for the purposes of this 
appeal, the lack of verification of his service for the 
period between November 1947 and April 1948 is not material.

In the current appeal, the veteran has submitted Army Command 
Reports from October 1952 to November 1952 that document 
harsh weather conditions and a sometimes inadequate supply of 
winter clothing, including rubber insulated boots.  The 
veteran has also submitted an opinion from a private 
physician dated in January 2002 which states his 
symptomatology is not typical of a patient with diabetes, but 
instead is as least as likely as not due to cold exposure 
during his military service in Korea.  This evidence is 
competent, credible, and probative of the issue under the 
Board's consideration.

Also of record is a May 1998 private medical record in which 
the physician indicated an impression of peripheral 
neuropathy that may in part be due to the veteran's previous 
history of frostbitten toes and complicated by his 
hyperglycemia.  A May 1999 letter from a private physician 
indicates that the veteran's peripheral neuropathy is 
probably related to frostbite injuries, which he suffered 
during military service in Korea.  A June 1999 letter from a 
different private physician also indicates that the veteran 
suffered from peripheral neuropathy that is most likely 
related to frostbite injuries sustained in the military while 
in Korea.  Another private physician indicated in a June 1999 
letter that the veteran's peripheral neuropathy may, in part, 
be related to previous frostbit exposure.

A March 1998 private medical record contains an impression of 
probable diabetic peripheral neuropathy.  A May 1998 VA cold 
injury protocol examination report reflected that the 
physician indicated a diagnosis of Type II diabetes mellitus 
with peripheral neuropathy with diminished proprioception for 
both lower extremities.

The Board has reviewed all the evidence of record and 
determined that the various medical opinions creates an 
equipoise of evidence on question of whether the veteran 
suffers from residuals of frozen feet and trench foot as a 
result of his active duty in the military.  As such, with 
resolution of all reasonable doubt in the veteran's favor, 
service connection for residuals of frozen feet and trench 
foot is warranted.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Duty to Assist

The Board notes that there is no issue as to substantial 
completeness of the veteran's application for benefits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  VA has advised the veteran of the pertinent laws 
and regulations pertinent to his claim.  VA has also secured 
all records that the veteran has indicated are pertinent to 
his claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to proceed 
with further adjudication of his claim.  The veteran has not 
indicated that any other records that would be pertinent to 
his claim are available and should be obtained. The Board is 
therefore satisfied that all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, that no further assistance is required to comply 
with the duty to assist, and that there is no prejudice in 
the Board reviewing this claim on the merits. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted; the claim 
for service connection for residuals of frozen feet and 
trench foot is reopened.

Service connection for residuals of frozen feet and trench 
foot is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

